DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. Claim 1 is independent. 
Specification
The disclosure is objected to because of the following informalities: Page 14 under [0223] of the published specification US 2021/0171874 A1 recites a formula with a plurality of question marks.  Appropriate correction without the introduction of new matter is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 1 is indefinite and incomplete for omitting the definition of “X”, “z”, and “Z”, such omission amounting to a gap between the elements.  See MPEP § 2172.01.   Examiner notes that the published specification US2021/0171874A1 [0061-0083] provides no guidance as to what is “X”, “z”, and “Z” in structure III-b of claim 1.  Accordingly, for purposes of examination, Examiner has interpreted 1/Z Xz (in the formula of structure III-b) to be a typographical mistake.  
	Claims 4 and 8 use different nomenclatures, namely, “V” and “Va”, for the same polyalkylene glycol structural unit resulting indefiniteness. 
	Claims 8-9, the nomenclature “structure (III a-c)” is unclear and indefinite as it is unclear if only 1 is required (as in claim 1) or if all 3 structure units (III-a), (III-b) AND (III-c) are required? For purposes of examination, BRI is to at least one of structure unit selected from the group consisting of (III-a), (III-b) and (III-c).
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate corrections are required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 1-17 comprise allowable subject matter upon careful consideration of applicants’ information disclosure statement and consideration of the prior art.  
	The prior art most pertinent to the instant claims is Koch et al. (US 7,119,056 B2).  Koch et al. examples 4 and 6 exemplify fabric cleaner/ detergent concentrates (see also page 3, 2nd to last paragraph) together with surfactants and polyalkylene glycol solvents as required by claim 1 and the method of claim 17. See claims 8 describing the concentrate.
	Regarding the claimed polymer in Example 4, in col.6, ln. 5-17 teaches: 
	485.5 g (2.5 mol) dimethyl terephthalate, (meeting the claimed structure I, as described in the instant specification [0057].  Examiner notes the same DMT in the inventive polymer described in the specification [0218]).
	95.1 g (1.25 moles) of 1,2-propylene glycol, meeting the claimed structure II as described in the instant specification [0059]. Examiner notes the same 1,2 propylene glycol) in the inventive polymer described in the specification [0218]).
	800.0 g (1.8 mol) of polyethylene glycol monomethyl ether, (meeting the claimed structures IV and IVa) since it is the same polyethylene glycol monomethyl ether in the inventive polymer described in the specification [0188] and [0218]).
	but does not teach the claimed structures III a, III b, and/or III c.  It would have been obvious to one of ordinary skill to optimize the composition of Koch et al. with the claimed structures III because 
However, Koch et al. do not teach or suggest the claimed structures III a, III b, and/or III c within the other components of the polymer and it would not have been obvious to one of ordinary skill in the art to arrive at the claimed polymer as recited by the instant claims because the prior art of record teach 440 g/mol of MARLIPAL ethoxylated alcohol and Koch et al. guide one of ordinary skill to coconut oil in col.7,ln.37.  Accordingly, a rejection over Koch et al. was not made.
Another prior art pertinent to the claims is Pan et al. (WO 92/17523).
Pan et al. teach a fabric cleaner/ detergent concentrates (see abstract) which reaction products of:
	dimethyl terephthalate (meeting the claimed structure I, as described in the instant specification [0057].  Examiner notes the same DMT in the inventive polymer described in the specification [0218]);
	 1,2-propylene glycol, meeting the claimed structure II as described in the instant specification [0059]. Examiner notes the same 1,2 propylene glycol) in the inventive polymer described in the specification [0218]);
Is added with DTDMAC surfactant and polyalkylene glycol solvents as required by claim 1 and the method of claim 17. See abstract and claims 1-3 and page 7.
	Regarding the polyalkylene glycol monomethyl ether of the structures IV and IVa, Pan et al. guide one of ordinary skill on page5,ln.30-35, to partly replace the PEG with monoalkylethers of PEG such as the methyl ethyl and butyl ethers.  It is the Examiner’s position that page 5,ln.30-35 guide one of ordinary skill with sufficient specificity to the same polyethylene glycol monomethyl ether in the inventive polymer described in the specification [0188] and [0218]).  However, Pan et al. do not teach or suggest the claimed structures III a, III b, and/or III c accordingly, a rejection was not made.
Another prior art pertinent to the instant claims is Cohrs et al. (US 2017/0321154 A1).  	Cohrs et al. teach a laundry detergent containing a soil release polymer (see title) which is reaction products of:
	dimethyl terephthalate meeting the claimed structure I, as described in the instant specification [0057] and [0218]); See abstract and page 10 [0254].
	 1,2-propylene glycol meeting the claimed structure II as described in the instant specification [0059] and [0218]); See abstract and page 11 [0255].
	Cohrs et al. illustrates the SRP1 (soil release polymer) is added with surfactants and polyalkylene glycol solvents as required by claim 1 and the method of claim 17. See [0278] Table A on page 12.
	 Regarding the polyalkylene glycol monomethyl ether of the structures IV and IVa, Cohrs et al. teach the claimed formula in [0103] where X is O and Y is C4H8O (see [0109] and [0103] teaching the groups may be arranged blockwise, alternating, periodically, and/or statistically as is required in claim 2. 
	Regarding the polyalkylene glycol structure unit Va of claim 4, Cohrs et al. teach one or more alkyl capped polyalkylene glycols of the claimed formula on page 6, [0110]-[0114] meeting also the molar average limitations in claims 4-7.
	Cohrs et al. teach it is advantageous to use a second polymer alongside the soil release polymers in the liquid laundry detergent compositions which second polymer is a polyalkoxylated polyethyleneimine (EPEI).  See page 9, [0226-0227].   
	However, Cohrs et al. do not teach the claimed structures IIIa, IIIb and/or IIIc within the soil release polymeric reaction product as is required by claim 1 and accordingly a rejection was not made.
	Accordingly, the claimed detergent surfactant and a polymer comprising the structural units as recited by the instant claims appears to be clear of the art of record.  
Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.  Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761